Exhibit 10.1
Execution Version
CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
BY AND AMONG
EL PASO PIPELINE PARTNERS, L.P.
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
EL PASO ELBA EXPRESS COMPANY, L.L.C.
SOUTHERN LNG COMPANY, L.L.C.
EL PASO PIPELINE CORPORATION
EL PASO PIPELINE HOLDING COMPANY, L.L.C.
EL PASO PIPELINE LP HOLDINGS, L.L.C.
EL PASO PIPELINE GP COMPANY, L.L.C
AND
EL PASO CORPORATION
March 30, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ARTICLE 1
DEFINITIONS
ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

             
Section 2.1
  Contribution by El Paso of the 1% Interests to EPPC     4  
Section 2.2
  Contribution by El Paso of the 99% Interests to EPP Holdco     4  
Section 2.3
  Contribution by EPPC of the 1% Interests to EPP Holdco     4  
Section 2.4
  Contribution by EPP Holdco of the Subject Interests to EPP LP     4  
Section 2.5
  Contribution by EPP LP of the Subject Interests to the Partnership     5  
Section 2.6
  Distribution of the Cash and Equity Consideration     5  
Section 2.7
  Capital Contribution of EPP GP to the Partnership     5  
Section 2.8
  Issuance of General Partner Units     5  
Section 2.9
  Contribution by the Partnership of the Subject Interest to the Operating
Company     5  

ARTICLE 3
FURTHER ASSURANCES

         
Section 3.1
Section 3.2
  Further Assurances
Other Assurances   5
5

ARTICLE 4
CLOSING TIME
ARTICLE 5
MISCELLANEOUS

         
Section 5.1
  Order of Completion of Transactions   6
Section 5.2
  Headings; References; Interpretation   6
Section 5.3
  Successors and Assigns   6
Section 5.4
  No Third Party Rights   6
Section 5.5
  Counterparts   7
Section 5.6
  Governing Law   7
Section 5.7
  Severability   7
Section 5.8
  Amendment or Modification   7
Section 5.9
  Integration   7
Section 5.10
  Deed; Bill of Sale; Assignment   7

-i-



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
     This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”),
dated as of March 30, 2010, is entered into by and among El Paso Pipeline
Partners, L.P., a Delaware limited partnership (the “Partnership”), El Paso
Pipeline Partners Operating Company, L.L.C., a Delaware limited liability
company and direct wholly-owned subsidiary of the Partnership (the “Operating
Company”), El Paso Elba Express Company, L.L.C., a Delaware limited liability
company and a direct wholly-owned subsidiary of El Paso (“Elba Express”),
Southern LNG Company, L.L.C., a Delaware limited liability company and a direct
wholly-owned subsidiary of El Paso (“SLNG”), El Paso Pipeline Corporation, a
Delaware Corporation and a direct wholly-owned subsidiary of El Paso (“EPPC”),
El Paso Pipeline Holding Company, L.L.C., a Delaware limited liability company
and an indirect wholly-owned subsidiary of El Paso (“EPP Holdco”), El Paso
Pipeline GP Company, L.L.C., a Delaware limited liability company and an
indirect wholly-owned subsidiary of El Paso (“EPP GP”), El Paso Pipeline LP
Holdings, L.L.C., a Delaware limited liability company and an indirect
wholly-owned subsidiary of El Paso (“EPP LP”), and El Paso Corporation, a
Delaware corporation (“El Paso”). The parties to this Agreement are collectively
referred to herein as the “Parties.” El Paso, EPPC, EPP Holdco, EPP GP and EPP
LP, are referred to herein collectively as the “Contributing Parties.”
Capitalized terms used herein shall have the meanings assigned to such terms in
Section 1.1.
RECITALS
     WHEREAS, the Contributing Parties desire to transfer to the Partnership a
51% membership interest in Elba Express and a 51% membership interest in SLNG
(the “Subject Interests”) pursuant to the terms of the Contribution Agreement
(as defined below) and this Agreement; and
     WHEREAS, El Paso owns a 100% membership interest in Elba Express and a 100%
membership interest in SLNG; and
     WHEREAS, after giving effect to the completion of the contribution of the
Subject Interest referred to above pursuant to the terms of this Agreement and
the Contribution Agreement (as defined below), El Paso and Operating Company
will own a 49% and 51% membership interest in Elba Express and SLNG,
respectively; and
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recitals, and to effect the intent of the Parties in connection with
the consummation of the transactions contemplated hereby, the following actions
have been taken prior to the date hereof:
          1. The Partnership, the Operating Company, Elba Express, SLNG, EPPC,
EPP Holdco, EPP GP, EPP LP and El Paso entered into that certain Contribution
Agreement (the “Contribution Agreement”), dated March 24, 2010 pursuant to which
the Partnership agreed to acquire the Subject Interest from the Contributing
Parties for aggregate consideration of $810 million (as may be adjusted pursuant
to the Contribution Agreement), which consideration will be paid in the form
specified in the Contribution Agreement.

 



--------------------------------------------------------------------------------



 



     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby (the “Closing”), each of the following shall occur:
          1. El Paso will contribute a 1% separate undivided interest (the “1%
Interests”) in the Subject Interests to EPPC.
          2. El Paso will contribute its 99% separate undivided interest (the
“99% Interests ) in the Subject Interests to EPP Holdco.
          3. EPPC will contribute the 1% Interests to EPP Holdco.
          4. EPP Holdco will contribute the Subject Interests to EPP LP.
          5. EPP LP will contribute the Subject Interests to the Partnership as
a contribution in capital to the Partnership.
          6. As consideration for the transfer of the Subject Interests by EPP
LP to the Partnership, the Partnership will (i) issue Common Units with a fair
market value of $149 million as determined in accordance with the Contribution
Agreement (the “Unit Consideration”) to EPP LP (the “Equity Private Placement”),
and (ii) distribute $661 million in cash as determined in accordance with the
Contribution Agreement (the “Cash Consideration”) to EPP LP.
          7. Concurrently with the Equity Private Placement, EPP GP shall
(i) contribute to the Partnership an amount in cash equal to 2/98ths of the
aggregate capital contribution to the Partnership attributable to the Unit
Consideration (the “GP Cash Contribution”) and (ii) the Partnership shall issue
to EPP GP a number of General Partner Units equal to 2/98ths of the aggregate
number of Common Units issued in connection with the Equity Private Placement.
          8. The Partnership will contribute the Subject Interest to the
Operating Company.
          9. The limited partnership agreements and limited liability company
agreements of the aforementioned entities will be amended to the extent
necessary to reflect the matters and transactions mentioned in this Agreement.
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:
ARTICLE 1
DEFINITIONS
          Section 1.1 The following capitalized terms shall have the meanings
given below.
          (a) “1% Interests” has the meaning assigned to such term in the
recitals.
          (b) “99% Interests” has the meaning assigned to such term in the
recitals.

-2-



--------------------------------------------------------------------------------



 



          (c) “Agreement” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (d) “Cash Consideration” has the meaning assigned to such term in the
recitals.
          (e) “Closing” has the meaning assigned to such term in the recitals.
          (f) “Closing Date” has the meaning assigned to such term in the
Contribution Agreement.
          (g) “Closing Time” shall mean 9:00 a.m. Houston, Texas time on the
Closing Date.
          (h) “Common Unit” has the meaning assigned to such term in the
Partnership Agreement.
          (i) “Contributing Parties” has the meaning assigned to such term in
the first paragraph of this Agreement.
          (j) “Contribution Agreement” has the meaning assigned to such term in
the recitals.
          (k) “Elba Express” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (l) “El Paso” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (m) “EPP Holdco” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (n) “EPPC” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (o) “EPPC” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (p) “EPP GP” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (q) “EPP LP” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (r) “Equity Private Placement” has the meaning assigned to such term
in the first paragraph of this Agreement.
          (s) “General Partner Units” has the meaning assigned to such term in
the Partnership Agreement.

-3-



--------------------------------------------------------------------------------



 



          (t) “GP Cash Contribution” has the meaning assigned to such term in
the recitals.
          (u) “Operating Company” has the meaning assigned to such term in the
first paragraph of this Agreement.
          (v) “Parties” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (w) “Partnership” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (x) “Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of El Paso Pipeline Partners, L.P., dated as of
November 21, 2007, as amended by Amendment No. 1 thereto, dated as of July 28,
2008.
          (y) “SLNG” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (z) “Subject Interests” has the meaning assigned to such term in the
recitals.
          (aa) “Unit Consideration” has the meaning assigned to such term in the
recitals.
ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
          Section 2.1 Contribution by El Paso of the 1% Interests to EPPC. El
Paso hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to EPPC, its successors and assigns, for its and their own use
forever, all right, title and interest in and to the 1% Interests, and EPPC
hereby accepts such 1% Interests from El Paso.
          Section 2.2 Contribution by El Paso of the 99% Interests to EPP
Holdco. El Paso hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to EPP Holdco, its successors and assigns, for
its and their own use forever, all right, title and interest in and to the 99%
Interests, and EPP Holdco hereby accepts the 99% Interests from El Paso.
          Section 2.3 Contribution by EPPC of the 1% Interests to EPP Holdco.
EPPC hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to EPP Holdco, its successors and assigns, for its and their
own use forever, all right, title and interest in and to the 1% Interests, and
EPP Holdco hereby accepts such 1% Interests from EPPC.
          Section 2.4 Contribution by EPP Holdco of the Subject Interests to EPP
LP. EPP Holdco hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to EPP LP, its successors and assigns, for its
and their own use forever, all right, title

-4-



--------------------------------------------------------------------------------



 



and interest in and to the Subject Interests, and EPP LP hereby accepts such
Subject Interests from EPP Holdco.
          Section 2.5 Contribution by EPP LP of the Subject Interests to the
Partnership. EPP LP hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Partnership, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to the Subject Interests, and the Partnership hereby accepts the Subject
Interests from EPP LP as a contribution by EPP LP to the capital of the
Partnership.
          Section 2.6 Distribution of the Cash and Equity Consideration. The
Parties acknowledge that the Partnership has distributed the Cash Consideration
and issued the Unit Consideration to EPP LP. EPP LP hereby acknowledges receipt
of the Cash Consideration and the Unit Consideration.
          Section 2.7 Capital Contribution of EPP GP to the Partnership. The
Parties acknowledge that EPP GP has contributed approximately $3 million in cash
to the Partnership (representing an amount equal to 2/98ths of the aggregate
capital contribution to the Partnership attributable to the Unit Consideration)
in exchange for a proportionate number of General Partner Units in the
Partnership and an increase in the capital account of EPP GP by the amount of
such cash contribution.
          Section 2.8 Issuance of General Partner Units. The Parties acknowledge
that the Partnership has issued 109,107 General Partner Units (which number of
units is equal to 2/98ths of the aggregate number of Common Units issued in the
Equity Private Placement) to EPP GP. EPP GP acknowledges receipt of such General
Partner Units.
          Section 2.9 Contribution by the Partnership of the Subject Interest to
the Operating Company. The Partnership hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to the Operating Company,
its successors and assigns, for its and their own use forever, all right, title
and interest in and to the Subject Interest, and the Operating Company hereby
accepts such contribution from the Partnership.
ARTICLE 3
FURTHER ASSURANCES
          Section 3.1 Further Assurances. From time to time after the Closing
Time, and without any further consideration, the Parties agree to execute,
acknowledge and deliver all such additional deeds, assignments, bills of sale,
conveyances, instruments, notices, releases, acquittances and other documents,
and will do all such other acts and things, all in accordance with applicable
law, as may be necessary or appropriate (a) to more fully to assure that the
applicable Parties own all of the properties, rights, titles, interests,
estates, remedies, powers and privileges granted by this Agreement, or which are
intended to be so granted, or (b) to more fully and effectively vest in the
applicable Parties and their respective successors and assigns beneficial and
record title to the interests contributed and assigned by this Agreement or
intended so to be and to more fully and effectively carry out the purposes and
intent of this Agreement.
          Section 3.2 Other Assurances. From time to time after the Closing
Time, and without any further consideration, each of the Parties shall execute,
acknowledge and deliver all

-5-



--------------------------------------------------------------------------------



 



such additional instruments, notices and other documents, and will do all such
other acts and things, all in accordance with applicable law, as may be
necessary or appropriate to more fully and effectively carry out the purposes
and intent of this Agreement. It is the express intent of the Parties that the
Partnership or its subsidiaries own the Subject Interests that are identified in
this Agreement.
ARTICLE 4
CLOSING TIME
     Notwithstanding anything contained in this Agreement to the contrary, none
of the provisions of Article 2 or Article 3 of this Agreement shall be operative
or have any effect until the Closing Time, at which time all the provisions of
Article 2 and Article 3 of this Agreement shall be effective and operative in
accordance with Article 5, without further action by any Party hereto.
ARTICLE 5
MISCELLANEOUS
          Section 5.1 Order of Completion of Transactions. The transactions
provided for in Article 2 and Article 3 of this Agreement shall be completed
immediately following the Closing Time in the following order: first, the
transactions provided for in Article 2 shall be completed in the order set forth
therein; and second, following the completion of the transactions as provided in
Article 2, the transactions, if they occur, provided for in Article 3 shall be
completed.
          Section 5.2 Headings; References; Interpretation. All Article and
Section headings in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any of the provisions
hereof. The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. All references herein to
Articles and Sections shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement. All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders, and the
singular shall include the plural and vice versa. The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.
          Section 5.3 Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns.
          Section 5.4 No Third Party Rights. The provisions of this Agreement
are intended to bind the Parties as to each other and are not intended to and do
not create rights in

-6-



--------------------------------------------------------------------------------



 



any other person or confer upon any other person any benefits, rights or
remedies and no person is or is intended to be a third party beneficiary of any
of the provisions of this Agreement.
          Section 5.5 Counterparts. This Agreement may be executed in any number
of counterparts, all of which together shall constitute one agreement binding on
the Parties hereto.
          Section 5.6 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.
          Section 5.7 Severability. If any of the provisions of this Agreement
are held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
          Section 5.8 Amendment or Modification. This Agreement may be amended
or modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an Amendment to this Agreement.
          Section 5.9 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This document and
such instruments contain the entire understanding of the Parties with respect to
the subject matter hereof and thereof. No understanding, representation, promise
or agreement, whether oral or written, is intended to be or shall be included in
or form part of this Agreement unless it is contained in a written amendment
hereto executed by the Parties hereto after the date of this Agreement.
          Section 5.10 Deed; Bill of Sale; Assignment. To the extent required
and permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[Signature pages follow]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties
hereto as of the date first above written.

            EL PASO PIPELINE PARTNERS, L.P.

By:  EL PASO PIPELINE GP COMPANY, L.L.C.,
        Its General Partner
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        EL PASO PIPELINE PARTNERS OPERATING COMPANY,
L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        EL PASO ELBA EXPRESS COMPANY, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        SOUTHERN LNG COMPANY, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        EL PASO PIPELINE CORPORATION
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer     

[Signature page to Contribution, Conveyance and Assumption Agreement]

 



--------------------------------------------------------------------------------



 



            EL PASO PIPELINE HOLDING COMPANY, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        EL PASO PIPELINE GP COMPANY, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        EL PASO PIPELINE LP HOLDINGS, L.L.C.

By:   EL PASO PIPELINE HOLDING COMPANY,
      L.L.C.,
      Its Sole Member
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        EL PASO CORPORATION
      By:   /s/ D. Mark Leland         Name:   D. Mark Leland        Title:  
Executive Vice President     

[Signature page to Contribution, Conveyance and Assumption Agreement]

 